DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0308544 to Wessells et al. (“WESSELLS”) in view of Rohan et al., J. Phys. Chem. C 2016, 120, 12, 6450–6458, Dinitrile–Mononitrile-Based Electrolyte System for Lithium-Ion Battery Application with the Mechanism of Reductive Decomposition of Mononitriles (“ROHAN”).

	Regarding Claim 1,  WESSELLS discloses an electrochemical cell, comprising: an electrolyte; an anode electrode in electrical communication with said electrolyte; and a cathode electrode in electrical communication with said electrolyte; wherein said anode electrode includes a first transition metal cyanide coordination compound material and said cathode electrode includes a second transition metal cyanide coordination compound different from said first transition metal cyanide coordination compound material; and wherein said electrolyte includes one or more alkali metal salts in solution with said solvent (¶68-81 such as NaClO4 in solvent), and an additive disposed within said solvent (¶51, electrolyte may contain additives). The electrochemical cell is intended for high voltage applications and includes a nitrile solvent (¶94, ¶101).
	WESSELLS is silent with respect to said additive including a dinitrile material.  
	ROHAN discloses a solvent comprising a mononitrile solvent and dinitrile additive for electrolytes capable of performing at high voltage (abstract). The mononitrile may be for example butyronitrile.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified WESSELLS to comprise dinitrile additive to the solvent as the electrolyte solvent as taught by ROHAN. The motivation for doing so would have been to use a known solvent suitable for use at high voltage applications in combination with a dinitrile, as taught by ROHAN.
	While ROHAN does not exemplify the use of acetonitrile as the mononitrile solvent in the mononitrile-dinitrile solvent system, ROHAN specifically references acetonitrile as a potential cosolvent with dinitrile electrolyte systems to enhance ionic conductivity. See ROHAN at Introduction Section (citing Xu, K. Electrolytes and Interphases in Li-Ion Batteries and Beyond Chem. Rev. 2014, 114, 11503–11618). One of ordinary skill in the art reading ROHAN would have understood the mononitrile-dinitrile to pertain not only to the working examples of ROHAN but other potential mononitrile-dinitrile combinations, such as those referenced in the introduction section of ROHAN, wherein the mononitrile may be acetonitrile.  
	Regarding Claim 2,  WESSELLS discloses the electrochemical cell of claim 1, and further discloses wherein each said transition metal cyanide coordination compound material includes a composition AxPy[R(CN)6-jLj]z.nH2O, wherein: A includes one or more cations; P includes one or more metal cations; R includes one or more transition metal cations; and L is a ligand substituted in the place of a CN− ligand; where 0≦x≦2; 0<y≦4; 0<z≦1; 0≦j≦6; and 0≦n≦5 (Claim 3) which anticipates the claimed formula AxPy[R(CN)(6)]zn(H20), wherein A includes an alkali metal cation, wherein a P includes a transition metal cation, wherein R includes a transition metal cation, and wherein 0 < x < 2, y = 1, 0.75 < z < and 0<n<6.  
	Regarding Claim 3,  WESSELLS discloses the electrochemical cell of claim 2, and further discloses wherein P of said cathode electrode includes at least one of manganese and iron; and wherein R of said cathode electrode includes at least one of manganese and iron (¶ 94, TMCC comprising Fe and/or Mn as cathode materials; Claim 3 where P may comprise Mn and/or Fe and R may comprise Mn and/or Fe).  
	Regarding Claim 7,  WESSELLS discloses the electrochemical cell of claim 1.
	WESSELLS is silent with respect to the solvent system having a weight ratio N of said solvent to said additive wherein 70:30 < N < 99:1 by weight.  
	ROHAN further discloses the mononitrile + dinitrile solvent system having a ratio N of said solvent to said additive wherein 70:30 < N < 99:1 by weight (“Preparation of Electrolytes” section discloses 80:20, 60:40, 40:60 and 20:80 volume ratios which are within and overlap the claimed range). Converting the volume ratios taught by ROHAN results in an N of said solvent to said additive overlapping the claimed range. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have adjusted the ratio N to be specifically within the claimed range. The motivation for doing so would have been to utilize a workable range of mononitrile to dinitrile such that the electrolyte was stable at high voltage and reductive decomposition of the solvent is inhibited as taught by ROHAN (abstract) and consistent with the purpose of the mononitrile-dinitrile system of ROHAN. 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified WESSELLS to comprise the solvent system having a ratio N within the claimed range, the ratio N of said solvent to said additive wherein 70:30 < N < 99:1 by weight. This would have been obvious because ROHAN teaches solvents having this ratio of mononitrile to dinitrile perform well for high voltage applications. The motivation for doing so would have been to select a known ratio suitable for use in mononitrile:dinitrile electrolyte systems as taught by ROHAN to serve as the electrolyte for the high voltage application electrochemical cell of WESSELLS.
	Regarding Claim 8,  WESSELLS discloses the electrochemical cell of claim 2, and further discloses wherein A includes one or more of Li, Na, and K cations as claimed (Claim 3 of WESSELLS includes embodiments where A includes one or more of Li, Na, and K).  
	Regarding Claim 9,  WESSELLS discloses the electrochemical cell of claim 1, and further discloses wherein P of said anode electrode includes at least one of manganese and iron; and wherein R of said anode electrode includes manganese (Claim 3 where P may comprise Mn and/or Fe and R may comprise Mn and/or Fe; ¶ 99 MnHCMn anode).  
	Regarding Claim 10,  WESSELLS discloses the electrochemical cell of claim 3, and further discloses wherein R for said anode electrode includes manganese (Claim 3 where P may comprise Mn and/or Fe and R may comprise Mn and/or Fe; ¶ 56; ¶ 92 hexacyanomanganate based TMCCC anodes).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0308544 to Wessells et al. in view of Rohan et al., J. Phys. Chem. C 2016, 120, 12, 6450–6458, Dinitrile–Mononitrile-Based Electrolyte System for Lithium-Ion Battery Application with the Mechanism of Reductive Decomposition of Mononitriles, further in view of US2015/0263383 to Lu et al. (“LU”).

	Regarding Claims 4 and 6, WESSELLS does not disclose said dinitrile material includes a linear dinitrile material with respect to Claim 4; nor with respect to Claim 6 does WESSELLS disclose that the dinitrile may be adiponitrile.
	Similarly to the electrochemical cell of WESSELLS, LU discloses an electrochemical cell (abstract, para. 88, para. 26 sodium ion battery), comprising: an electrolyte (abstract, Fig. 2, solvent 104 solution 102); an anode electrode in electrical communication with said electrolyte (Fig. 2, anode 204); and a cathode electrode in electrical communication with said electrolyte (Fig. 2, cathode 202); wherein at least one said electrode includes a transition metal cyanide coordination compound material (abstract, TMCM transition metal cyanometallate electrode coordinated with transition metal ions near cathode surface, para. 92); and wherein said electrolyte includes a solvent, one or more alkali metal salts in solution with said solvent (para. 94 exemplifies use of NaCl4 as the salt in solution with said solvent; para. 97 discloses the electrolyte comprises alkali or alkaline earth salt in solution), and an additive disposed within said solvent; and wherein said additive includes a dinitrile material (para. 94, dinitrile additive such as adiponitrile is used in the nonaqueous electrolyte)).  
	LU further discloses the electrolyte may comprise a dinitrile additive, wherein the dinitrile additive may be a linear dinitrile material such as adiponitrile (¶94).
	With respect to instant Claim 4, before the effective filing date of the claimed invention, it would have been further obvious to have utilized a linear dinitrile material as the dinitrile additive in the electrolyte system of WESSELLS modified in view of Rohan, as taught by Lu in order to utilize a dinitrile material known to be suitable for use as an additive to high voltage electrochemical cell electrolytes. 
	With respect to Claim 6, it would have further been obvious to have selected adiponitrile as the linear dinitrile because Lu teaches adiponitrile is a dinitrile material suitable for use as the additive in the electrolyte for the high voltage electrochemical cell.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WESSELLS in view of ROHAN, further in view of LU, further in view of ZHANG et al. ACS Applied Material Interfaces 2017, 9, 29820-28, Safety-Reinforced Succinonitrile-Based Electrolyte with Interfacial Stability for High-Performance Lithium Batteries.

	Regarding Claim 5, WESSELLS, LU, and ROHAN are relied upon as above.
	WESSELLS, LU and ROHAN are is silent with respect to said linear dinitrile material includes succinonitrile.  
	ZHANG discloses a succinonitrile based electrolyte that comprises excellent thermal stability, high ionic conductivity, and wide electrochemical window (abstract).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified LU such that the dinitrile taught by LU was chosen to be succinonitrile. The motivation for doing so would have been to select a dinitrile solvent known to provide excellent thermal stability, high ionic conductivity, and wide electrochemical window as taught by ZHANG.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,283,109. 

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an electrochemical cell comprising an electrolyte that may comprise acetonitrile and a dinitrile solvent that may be succinonitrle or adiponitrile, the anode electrode of the electrochemical cell comprising a transition metal cyanide coordination compound (TMCCC) and the anode comprise a TMCCC, the electrolyte comprising an alkali metal salt. All further limitations of the instant application are claimed by or obvious over the refence application in view of the prior art references relied upon in the 35 U.S.C. 103 rejections above.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/650,357 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an electrochemical cell comprising an electrolyte that may comprise acetonitrile and a dinitrile solvent that may be succinonitrile or adiponitrile, the anode electrode of the electrochemical cell comprising a transition metal cyanide coordination compound (TMCCC) and the anode comprise a TMCCC, the electrolyte comprising an alkali metal salt. All further limitations of the instant application are claimed by or obvious over the refence application in view of the prior art references relied upon in the 35 U.S.C. 103 rejections for the reasons asserted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729